Citation Nr: 9903917	
Decision Date: 02/11/99    Archive Date: 02/17/99

DOCKET NO.  93-20 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for a duodenal ulcer.

2.  Entitlement to service connection for a hiatal hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1951 to 
July 1955 and from July 1958 to February 1960.  This appeal 
arises from a December 1992 rating decision of the Columbia, 
South Carolina, regional office (RO) which denied service 
connection for stomach ulcers and an aggravated stomach 
condition.  The notice of disagreement was received in 
January 1993.  The statement of the case was issued in 
February 1993.  The veteran's substantive appeal was received 
in April 1993.

A hearing was held on August 25, 1993, at the RO before James 
R. Anthony, who was then a member of the Board of Veterans' 
Appeals (Board) and was designated by the Chairman to conduct 
that hearing pursuant to 38 U.S.C.A. § 7102 (West Supp. 
1998).  As that Board member is no longer employed by the 
Board, the veteran was informed of the same and afforded the 
opportunity to appear for another personal hearing before a 
member of the Board who would decide his case.  The veteran 
indicated that he wished to appear for another hearing before 
a member of the Board at the RO. 

On August 21, 1998, a hearing was held at the RO before Iris 
S. Sherman, who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing.

This matter was Remanded by the Board in December 1995 and 
November 1997 for the purpose of obtaining additional medical 
evidence and to afford due process to the veteran, and it has 
been returned to the Board for appellate review.



FINDINGS OF FACT

1.  There is evidence that the veteran was treated for 
gastrointestinal problems in service, and that he was 
diagnosed as having a duodenal ulcer; however, two 
gastrointestinal series examinations and a barium enema 
performed in service were found to be negative.

2.  Competent medical evidence establishing that the veteran 
currently suffers from duodenal ulcer disease has not been 
presented.

3.  The veteran's claim for service connection for a duodenal 
ulcer is not plausible.

4.  No medical evidence has been submitted establishing that 
the veteran's current hiatal hernia is attributable to any 
disease or gastrointestinal problem suffered during his 
military service.

5.  The veteran's claim for service connection for a hiatal 
hernia is not plausible.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for a 
duodenal ulcer is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim of entitlement to service connection for a 
hiatal hernia is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service medical records from the veteran's first period of 
active service contain no reference to complaints, findings, 
or diagnosis of a gastrointestinal disorder.  In fact, 
examinations conducted in August 1951, July 1955, and July 
1958 indicated that the veteran's abdomen, pelvis, and 
viscera were normal.  

In October 1958, the veteran was seen for complaints of ulcer 
pain.  He stated that he had been experiencing this pain 
since 1954.  He denied hemorrhages or upper gastrointestinal 
x-rays in the past.  He said that he had been vomiting after 
each meal for the past two (2) months.  He remarked that he 
noticed a few drops of blood in his vomitus.  The veteran 
reported a weight loss of nearly 50 pounds.  An examination 
of his abdomen revealed no masses, organomegaly, or 
tenderness.  Bowel sounds were normal.  The impression was 
chronic peptic ulceration with partial obstruction.  He was 
referred to the Portsmouth Naval Hospital for a consultation.

A report from the Portsmouth Naval Hospital dated in December 
1958 indicated that a complete blood count, urinalysis, and 
stool for occult blood were all within normal limits.  
Similarly, a chest x-ray, gastrointestinal series, and barium 
enema revealed no pathology.  The veteran was placed on a 
bland diet, Donnatal tablets, and Amphojel between meals.  
His hospital course was uncomplicated and he responded well 
to medications.  His discharge diagnosis was ulcer, duodenum.

In April 1959, the veteran was evaluated for continued 
complaints of abdominal pain.  He was transferred to the 
Charleston Naval Hospital for observation.  At that time, he 
indicated that he had been suffering from ulcer 
symptomatology since 1955.  He reported that he was 
hospitalized four (4) times between 1955 and 1957 due to 
hematemesis and epigastric burning, and that he was diagnosed 
by a gastrointestinal series as having a duodenal ulcer.  
While he never had severe hemorrhages, the veteran endorsed 
persistent vomiting with traces of blood.  He weighed 134 
pounds.  A physical examination was unremarkable except for 
the presence of tenderness to palpation of the epigastrium.  
The complete blood count and urinalysis were within normal 
limits.  Stools for occult blood were negative.  A chest x-
ray and upper gastrointestinal series were both within normal 
limits.  There were no findings pertaining to a hiatal 
hernia.

On a Report of Medical Examination pending discharge, the 
veteran's abdomen and viscera were normal.

In March 1992, the veteran filed a claim for service 
connection for stomach ulcers and an "aggravated stomach 
condition."  He stated that his condition was diagnosed in 
service, and that he had been undergoing continuous medical 
care for stomach problems, a hiatal hernia, and ulcers since 
that time.

A letter from Malcolm L. Marion, M.D., dated in August 1991 
was associated with the claims folder.  Dr. Marion reported 
that he had seen the veteran on several occasions for severe 
epigastric pain, nausea, and vomiting.  The veteran was noted 
to have given a history of hiatal hernia.

In May 1992, the veteran was afforded a VA general medical 
examination.  Notably, he gave a history of peptic ulcer 
disease and hiatal hernia.  His abdomen revealed no 
tenderness or distention.  Bowel sounds were audible 
throughout.  The diagnosis was peptic ulcer disease, 
controlled by Zantac.

The veteran was also afforded a VA gastrointestinal 
examination in May 1992.  He gave a history of a bleeding 
duodenal ulcer since 1954.  He said that he was hospitalized 
for this condition in 1954 and 1958.  He stated that he had 
been suffering from recurrent epigastric pain since that 
time.  He complained of heartburn and dysphagia to both 
solids and liquids since 1987.  He reported that he was 
placed on Tagamet when it became available, and that he had 
been using Zantac since 1989.  He weighed 177 pounds.  An 
abdominal examination revealed a soft abdomen without any 
organomegaly.  There was mild epigastric tenderness.  No 
masses were palpable.  The diagnoses were history of 
recurrent bleeding duodenal ulcer; symptoms of 
gastroesophageal reflux disease, controlled by Zantac; and 
dysphagia, possibly secondary to gastroesophageal reflux 
disease.  The examiner recommended that the veteran undergo a 
barium swallow or an upper gastrointestinal series.

The veteran was afforded another VA gastrointestinal 
examination in September 1992.  He stated that the onset of 
his stomach problems began in 1954.  He said that he 
developed darkened stools while aboard ship, and that he was 
transferred to the Portsmouth Naval Hospital for testing.  He 
maintained that upper and lower endoscopies along with an 
upper and lower gastrointestinal study were performed.  He 
stated that he was diagnosed as having a bleeding duodenal 
ulcer.  The veteran reported that he was placed on a special 
diet, and that he did well for the remainder of his first 
period of service.  He indicated that he seen in 1958 because 
he developed melena again.  He said that his bleeding ulcer 
was confirmed by upper and lower endoscopies performed at 
that time.  He asserted that he had been suffering from 
recurring intermittent melena since 1958.  He also complained 
of intermittent dysphagia.

The veteran's abdominal examination was significant for some 
epigastric tenderness.  There was no guarding or rigidity.  
There was no hepatosplenomegaly.  There was no free fluid.  
Bowel sounds were good.  The assessment was that the veteran 
appeared to have recurrent duodenal ulcer disease.  The 
examiner stated that this would be supported by medical 
records from 1958.  Treatment for an ulcer in 1954 was noted 
to have been based on a history given by the veteran.  The 
examiner indicated that an upper gastrointestinal had been 
performed, but that the results had not been released.  The 
report of the upper gastrointestinal series was subsequently 
associated with the claims folder.  The series revealed "a 
very large hiatus hernia with over two-thirds of stomach in 
lower chest and prominent reflux demonstrated."  The 
remainder of the gastrointestinal tract was unremarkable.

By a rating action dated in December 1992, service connection 
for stomach ulcers and an aggravated stomach condition was 
denied.  Although he complained of "ulcer-like symptoms" in 
service, the RO found that testing undertaken at that time 
had been negative for any pathology to account for his 
complaints.  The RO held that this position was further 
strengthened by the fact that the September 1992 upper 
gastrointestinal revealed a large hiatal hernia instead of an 
ulcer.  In that regard, the RO determined that there was no 
evidence that the veteran had been treated for a hiatal 
hernia in service.

The veteran filed a substantive appeal in April 1993.  He 
asserted that the evidence of the record clearly supported 
his claims for service connection for a duodenal ulcer and 
hiatal hernia.  He indicated that he was diagnosed as having 
a duodenal ulcer in October 1958 and April 1959, and that his 
complaints of weight loss and vomiting blood supported this 
diagnosis.  Alternatively, he argued that his inservice 
symptoms represented a hiatal hernia.  In other words, he 
asserted that he was misdiagnosed in service.

The veteran was afforded a personal hearing before Mr. 
Anthony in August 1993.  He maintained that he initially 
developed stomach problems during his first period of active 
military service.  He said that a fluoroscope was performed, 
and that he was diagnosed as having a stomach ulcer.  He 
indicated that he was placed on a bland diet and given 
medication to treat the problem.  He stated that the ulcer 
diagnosis was reconfirmed during his second period of active 
service.  The veteran asserted that he had been suffering 
from the symptoms of his ulcer continuously since his 
discharge.  He indicated that he had been seeing a Dr. Brice 
for complaints relative to his ulcer and hiatal hernia 
problem since 1960.  However, the veteran acknowledged that 
Dr. Brice had never performed any tests nor diagnosed him as 
having an ulcer or hiatal hernia.  He stated that Dr. Brice 
was the only physician who had treated him for his stomach 
disorder post-service.  He reported that he started receiving 
VA treatment of his condition in 1991.

In support of his claim, the veteran submitted medical 
records from the Dorn VA Medical Center (VAMC) dated from 
January 1992 to June 1993.  Those records reflect that the 
veteran was followed for complaints of epigastric pain, and 
that he underwent testing for the same.  A June 1993 
colonoscopy revealed extensive diverticular disease and small 
internal hemorrhoids.  A June 1993 gastroscopy showed an 
anatomical variation of the stomach.  The 
esophagogastroduodenoscopy was otherwise negative.  The 
impression was rule-out gastroesophageal reflux disease.  
Mild acute esophagitis was confirmed by a distal esophageal 
biopsy.

The matter was Remanded by the Board in December 1995.  
Noting that the veteran reported being hospitalized at the 
Portsmouth Naval Hospital in 1954, the RO was ordered to 
perform a search for those records.  The RO was also 
instructed to take the necessary steps to obtain the records 
of the veteran's hospitalizations during the period of 1955 
to 1957 and records of treatment by Dr. Brice from 1960.

In January 1996, the RO requested that the veteran specify 
the month of 1954 when he was hospitalized at the Portsmouth 
Naval Hospital.  He was also asked to identify the medical 
facilities where he received treatment for gastrointestinal 
complaints between his two periods of service and the names 
and addresses of all medical care providers who had treated 
him since June 1993.  

That same month, the veteran reported that he was treated at 
the Portsmouth Naval Hospital in November 1954.  He indicated 
that he received treatment for his ulcer and hiatal hernia 
through the Chester County Hospital and Dr. Brice on several 
occasions, but that he was unsure of the exact dates.  He 
added that he also received treatment for his stomach problem 
through a Dr. Malcolm A. Marion from 1959 to 1993.  

In response to the RO's request that he complete and return a 
release of medical records for Chester County Hospital and 
Drs. Brice and Marion, the veteran stated that he had sent 
all pertinent information he could obtain.  He said that this 
information should already be a part of his medical records.  
He indicated that he received treatment through the naval 
hospitals in Portsmouth and Charleston.  This document was 
undated.


In August 1996, the National Personnel Records Center (NPRC) 
informed the RO that all available medical records concerning 
the veteran were sent in September 1996.  Further, in a 
report dated in January 1997, the NPRC indicated that a 
search of index for 1954 clinical records and clinical 
records from the Charleston Naval Hospital in 1959 had been 
negative.

Service connection for stomach ulcers and a hiatal hernia was 
denied in January 1997.  The RO stated that the Chester 
County Hospital and Dr. Marion had failed to respond to 
requests for medical records.  The RO added that searches 
through the NPRC had also been unsuccessful.  As such, the RO 
found that no new evidence had been submitted on which to 
reconsider the prior denial of service connection.  The 
veteran was furnished a supplemental statement of the case in 
January 1997.

In a statement received in February 1997, the veteran 
asserted that he should not be penalized because portions of 
his service medical records were missing.  He said that it 
was not his fault that medical records from the Portsmouth 
and Charleston Naval Hospitals were missing.  He asked that 
the RO review all his medical records from the Dorn VAMC 
since 1993.  

The veteran submitted medical records from the Chester County 
Hospital dated in February 1984.  Notably, a discharge 
summary indicated that the veteran was admitted with 
complaints of severe epigastric pain which radiated into his 
chest.  He gave a past history of having a duodenal ulcer.  
Nevertheless, a chest x-ray was negative except for a very 
large mass lesion behind the cardiac silhouette with some 
residual barium which represented a very large esophageal 
hiatal hernia.  An upper gastrointestinal series collaborated 
this finding with a very large segment of the stomach being 
up in the chest.  The examiner (C.W. Brice, Jr., M.D.) stated 
that there was no evidence of duodenal or gastric ulceration.

Service connection for stomach ulcers and a hiatal hernia was 
denied again in March 1997.  The RO held that the medical 
records from the Chester County Hospital failed to show that 
the veteran's diagnosed hiatal hernia was incurred during his 
military service.  Moreover, the RO indicated that the 
veteran was not found to have had a duodenal ulcer at the 
time of his 1984 hospitalization.  The veteran was issued a 
supplemental statement of the case date that same month.

In November 1997, the matter was Remanded by the Board to 
afford due process to the veteran.  Specifically, after being 
notified that Mr. Anthony was no longer employed by the 
Board, the veteran reported that he wished to appear for 
another personal hearing before a member of the Board.

The veteran was afforded a personal hearing before the 
undersigned in August 1998.  He stated that he had been 
diagnosed as having a duodenal ulcer in 1953, but that the 
condition had progressed to a hiatal hernia.  He recalled 
that he received treatment for his ulcer from a Dr. Brice 
during the period of 1955 to 1957.  He further noted that Dr. 
Brice had treated his stomach problem from 1960 to 1993.  
However, the veteran indicated that Dr. Brice had retired, 
and that he was told that his medical records were no longer 
available.  He also reported that he had been unsuccessful in 
his efforts to obtain his medical records from the Portsmouth 
Naval Hospital and Chester County Hospital.  He stated that 
he was currently receiving treatment for his stomach problem 
through the Dorn VAMC.  In that regard, he said that recent 
testing undertaken at the Dorn VAMC failed to identify an 
active ulcer.  The veteran further testified that he was 
unaware of any available post-service medical records that 
would document him having ulcer disease.  He stated that his 
hiatal hernia was not diagnosed until the middle to late 
1960.  He could not recall that any physician had ever 
related his hiatal hernia to his inservice gastrointestinal 
symptoms.  Nevertheless, asserting that the symptoms that he 
experienced in 1953 were identical to symptoms related to his 
current hiatal hernia, the veteran opined that his hiatal 
hernia initially manifested in service.

II.  Analysis

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  Where a veteran served 
90 days or more during a period of war or during peacetime 
service after December 31, 1946, and a duodenal ulcer becomes 
manifest to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 1991); 
38 C.F.R. § 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a).  The 
issue before the Board is whether the appellant has presented 
evidence of a well-grounded claim.  If not, the appeal must 
fail, because the Board has no jurisdiction to adjudicate the 
claim.  Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of proof of 38 U.S.C.A. § 5107 (a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81.  However, to be well grounded, 
a claim need not be conclusive but must be accompanied by 
evidence that suggests more than a purely speculative basis 
for granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-263 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  When the question 
involved does not lie within the range of common experience 
or common knowledge, but requires special experience or 
special knowledge, then the opinions of witnesses skilled in 
that particular science to which the question relates are 
required.  Questions of medical diagnosis or causation 
require such expertise.  A claimant would not meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  Id.  at 
495.  

A claim for service connection requires three elements to be 
well grounded.  There must be competent evidence of a current 
disability (a medical diagnosis); incurrence or aggravation 
of a disease or injury in service (lay or medical evidence); 
and a nexus between the in service injury or disease and the 
current disability (medical evidence).  The third element may 
be established by the use of statutory presumptions.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court of Veterans Appeals (Court), lay observation is 
competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997).

A.  Duodenal Ulcer

In the instant case, what is lacking under the Caluza/Savage 
test is credible medical evidence that the veteran currently 
suffers from a duodenal ulcer.  As referenced above, the 
veteran has submitted no current medical evidence 
establishing that he has a current diagnosis of a duodenal 
ulcer.  The veteran's opinion, standing alone, is 
insufficient to establish a diagnosis of duodenal ulcer or 
the presence of a current 

and chronic disability related to his inservice diagnosis and 
treatment for a duodenal ulcer.  There is no evidence that 
the veteran is a medical professional.  Therefore, he lacks 
the sufficient expertise to render a medical opinion 
regarding the cause of his alleged history of epigastric 
problems.  See Espiritu.  

Furthermore, the Court has held in Brammer v. Derwinski, 3 
Vet. App. 223 (1992) that in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  An appellant's belief that he or she is entitled 
to some sort of benefit simply because he or she had a 
disease, injury or exposure while on active service is 
mistaken, as Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In this regard, the 
Board acknowledges that the veteran was diagnosed clinically 
as having a duodenal ulcer inservice.  Nevertheless, a 
current diagnosis of duodenal ulcer is not of record.  
Accordingly, the veteran's claim for service connection for a 
duodenal ulcer must be denied.

B.  Hiatal Hernia

There is no medical evidence to establish a causal link 
between the veteran's complaints of epigastric pain with 
vomiting and weight loss during his military service and his 
currently diagnosed hiatal hernia.  The veteran has not 
offered any medical opinion that attributes his hiatal hernia 
to military service.  The veteran's opinion that the 
epigastric symptoms he experienced in service represented an 
early manifestation of his hiatal hernia does not meet this 
standard.  As indicated in Espiritu v. Derwinski, questions 
of medical diagnosis or causation require the expertise of a 
medical professional.  Moreover, while the veteran was 
evaluated twice in service due to his complaints of 
epigastric pain, the Board observes that a hiatal hernia was 
not diagnosed.  Therefore, the presence of a chronic 
disability in service was not shown.


Even if the evidence fails to demonstrate the applicability 
of the chronicity provision of § 3.303(b), a VA claimant may 
still obtain the benefit of § 3.303(b) by providing evidence 
of continuity of symptomatology.  Evidence of continuity is 
determined by symptoms not treatment.  However, in 
determining the merits of a claim, the lack of evidence of 
treatment may bear on the credibility of the evidence of 
continuity.  Assuming, without deciding, that continuity was 
present, medical evidence is still needed to demonstrate a 
relationship between the veteran's currently diagnosed hiatal 
hernia and any symptoms post-service.  This is especially so 
in view of the fact that a hiatal hernia is not a disability 
in which a lay person's observation is competent.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993); Layno v. Brown, 6 
Vet. App. 465 (1994).  No such medical evidence has been 
submitted in this case.

Finally, the record shows the veteran has been receiving 
treatment for his stomach problem through the Dorn VAMC since 
1992, that the RO failed to obtain his medical records from 
that facility, and that those records are considered to be 
constructively contained in the claims folder.  See Dunn v. 
West, 11 Vet. App. 462 (1998); See also Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  However, the Board notes that the 
veteran testified in August 1998 that no physician had ever 
attributed his hiatal hernia to the symptoms he experienced 
in service.  Moreover, he stated that recent testing 
undertaken at the Dorn VAMC failed to identify active ulcer 
disease.  In other words, the veteran has made no indication 
that his VA medical records contain any information which 
would help to make his claims well grounded.  As such, the 
Board finds that there would be no useful purpose in 
Remanding this matter to obtain these records.



ORDER

Entitlement to service connection for a duodenal ulcer is 
denied.

Entitlement to service connection for a hiatal hernia is 
denied.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

